a108danielrizerexecut_image1.gif [a108danielrizerexecut_image1.gif]




a108danielrizerexecut_image1.gif [a108danielrizerexecut_image1.gif]




May 5, 2017


Daniel Rizer




[Delivered Electronically]


Re: Executive Employment Letter


Dear Daniel,


On behalf of Synchronoss Technologies, Inc. (the Company), I am pleased to
confirm your role on the Synchronoss Executive Team. In your role, your title
will be Executive Vice President, Business Development, and you will report
directly to the Company’s CEO, Stephen Waldis.


Your annual base salary for this position will remain at $420,000, and you will
also be eligible for a discretionary annual target bonus of 80% of your base
salary based upon the achievement of certain company objectives to be
established and approved by the Board of Directors or its Compensation
Committee. Your compensation will be paid in accordance with the Company’s
regular payroll practices, subject to normal payroll taxes and other applicable
deductions. Your position will be classified as exempt from the overtime and
other requirements under federal and state law.


In addition, you will be eligible to participate in the Company’s 2017 Executive
Long Term Incentive (LTI) Plan with a target value of $1 million. The LTI Plan
typically consists of 1/3 time-based Restricted Stock Awards (RSAs), 1/3
time-based Stock Options, and 1/3 Performance Shares based on performance
criteria established by the Board of Directors. The number of RSAs granted will
be based on the stock price as of the date of the grant, and the number of
options granted will be based on the Black Scholes value of the stock price as
of the date of the grant. All of the foregoing is subject to the approval of the
Board of Directors or its Compensation Committee. The RSAs shall vest one-third
per year. One-fourth of the Stock Options shall vest after the first year , and
1/48th every month thereafter. All of the Performance Shares shall vest upon the
approval of the Board of Directors or its Compensation Committee based upon
whether the Company has met the required performance metrics.


In addition, because you have been identified as a Tier One Executive at
Synchronoss, your employment at the Company will also be governed by the terms
and conditions of the Tier One Executive Employment Plan, a copy of which is
attached hereto.


However, please be aware that you retain the option, as does Synchronoss, of
ending your employment with Synchronoss at any time, with or without notice and
with or without cause. As such, your employment with Synchronoss is at-will and
neither this nor any other oral or written representations may be considered a
contract for any specific period of time.


We are excited about your addition to the Executive Team and look forward to
your contributions to the Synchronoss 3.0 mission. Please verify the acceptance
of your role by signing below and indicating the date on which you signed.


Should you have any questions, please do not hesitate to contact me.


Regards,


a108danielrizerexecut_image2.gif [a108danielrizerexecut_image2.gif]
Kevin Hunsaker
EVP & Chief Human Resources Officer










_______________________________________            ______________________
Acceptance Signature                 Date


